Title: To Alexander Hamilton from James McHenry, 2 November 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, Trenton, November 2, 1799. “I received this morning your letter of the 31st Octbr. ulto. enclosing and submitting for appraisal, a project of a new arrangement of the officers of the four old Regiments of Infantry. The books and records of this office being packed up, it is out of my power to make any comparison between the project and the order in which these officers stand in the arrangement made upon principles sanctioned by the late President, in pursuance of the act to ascertain and fix the military establishment passed the 30th of May 1796. I shall the first moments after my arrival in Philadelphia, which I expect will be on tuesday next, and the opening of the office, attend to the subject.…”
